



        
Exhibit 10.4


NEWFIELD EXPLORATION COMPANY
2011 OMNIBUS STOCK PLAN
AMENDMENT TO TOTAL STOCKHOLDER RETURN (TSR) NOTICE OF RESTRICTED STOCK UNIT
AWARD AND ATTACHED TERMS AND CONDITIONS
This Amendment (the “Amendment”) to the Notice(s) of Total Stockholder Return
(TSR) Restricted Stock Unit Award and attached Terms and Conditions previously
granted under the Newfield Exploration Company 2011 Omnibus Stock Plan, as the
same may be amended and restated from time to time (the “Plan”), is hereby made
by and between Newfield Exploration Company, a Delaware corporation (the
“Company”), and you (the “Awardee”), to be effective as of January 1, 2017 (the
“Effective Date”).
WHEREAS, the Company granted TSR Restricted Stock Units to the Awardee on
February 10, 2016, February 11, 2015 and/or February 10, 2012, in each case as
applicable, pursuant to a Notice of TSR Restricted Stock Unit Award (the
“Notice”) and the Terms and Conditions attached thereto (the “Terms and
Conditions” and, together with each such Notice, the “Agreement”);
WHEREAS, capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Plan or in the applicable Agreement;
WHEREAS, the Compensation & Management Development Committee (the “Committee”)
of the Board of Directors of the Company may amend each Agreement at any time
without the written consent of the Awardee; provided, however, that no such
amendment may adversely affect in any material manner any right of the Awardee,
without his or her written consent;
WHEREAS, the Amendment enhances the benefits provided to Awardee and further
aligns Awardee’s interests with the long-term interests of the Company, as it
maintains the grant(s) of TSR Restricted Stock Units provided to Awardee, but
lowers the age and service requirements for eligibility for “Qualified
Retirement” under each Agreement, which “Qualified Retirement” makes Awardee
eligible for certain enhanced benefits under each Agreement;
WHEREAS, the Amendment is favorable to Awardee, as it eliminates the requirement
that, as a condition to Qualified Retirement, Awardee execute a standalone
non-compete agreement that was attached to the applicable Agreement(s), and
instead memorializes certain requirements with respect to confidentiality and
post-Qualified Retirement business activities that will be conditions to
receiving and retaining the applicable Common Stock and other benefits pursuant
to Retirement Adjusted RSUs;
WHEREAS, the Amendment also documents that early payment under each Agreement is
permitted as necessary to satisfy certain tax obligations related to the TSR
Restricted Stock Units; and
WHEREAS, the Committee and the Awardee desire to amend each Agreement as
described below, effective as of the Effective Date.
NOW, THEREFORE, in consideration of the foregoing, effective as of the Effective
Date, each Agreement is hereby amended as follows:
1.
The definition of “Qualified Retirement” included in the Terms and Conditions
shall be deleted and the following shall be substituted therefor:



1

--------------------------------------------------------------------------------







““Qualified Retirement” means your voluntary Separation from Service with the
Company Group when you (i) are at least age 55, (ii) have at least 5 years of
Qualified Service and (iii) provide the Requisite Notice.”
2.
The definition of “Qualified Service” included in the Terms and Conditions shall
be deleted and the following shall be substituted therefor:



““Qualified Service” means your continuous employment or engagement with the
Company or another member of the Company Group, plus any additional service
credit granted to you (or a group of employees of which you are a member) by the
Board of Directors of the Company.”
3.
The definition of “Requisite Notice” included in the Terms and Conditions shall
be deleted and the following shall be substituted therefor:



““Requisite Notice” means at least 6 months prior written notice to the Chief
Executive Officer of the Company and then to the Chairman of the Board (if you
are an officer of the Company) or to the Chief Executive Officer of the Company
(if you are not an officer of the Company).”
4.
With respect to TSR Restricted Stock Units granted on February 10, 2016, the
period at the end of Section 4 of the Terms and Conditions shall be deleted and
the following shall be substituted therefor:



“provided, however, that the number of Earned Restricted Stock Units you shall
be deemed to have earned upon the consummation of such Change of Control of the
Company pursuant to this Section 4 shall in no event be less than the number of
Target Restricted Stock Units awarded pursuant to the Notice.”
5.
The Section entitled “Prohibited Activity” included in the Terms and Conditions
shall be deleted and the following shall be substituted therefor:



“(a)    PROTECTION OF CONFIDENTIAL INFORMATION.
(i)    Access to Information. In the course of your employment or engagement
with the Company Group and in the performance of your duties on behalf of the
Company Group, you have been provided with, and you will continue to be provided
with, and have access to, Confidential Information.
(ii)    Nondisclosure. You agree to preserve and protect the confidentiality of
all Trade Secrets both prior to and after the date that you are no longer
employed or engaged by any member of the Company Group. Except as expressly
permitted by this Section entitled “Protection of Confidential Information,” you
will not disclose, divulge or furnish to any other Person or use for your own or
any other Person’s benefit any Trade Secrets, other than as necessary and
authorized in the course of your employment or engagement with any member of the
Company Group and for the Company Group’s business purposes.


2

--------------------------------------------------------------------------------







(iii)    Security. You shall follow all Company Group policies and protocols
regarding the physical security of all documents and other material constituting
or containing Trade Secrets (regardless of the medium on which any Trade Secret
is stored).
(iv)    Return of Property. Upon the date that you are no longer employed or
engaged by any member of the Company Group, and at any other time upon request
of the Company, you shall promptly surrender, and deliver to the Company all
documents, files (including electronically stored information) and all copies
thereof and all other materials of any nature containing or pertaining to all
Trade Secrets in your possession, custody and control and you shall not retain
any such documents or other materials. Within 10 days of any such request, you
shall certify to the Company in writing that you have returned to the Company
all such documents and materials.
(v)    Consequences of Breach. Notwithstanding any other provision of these
Terms and Conditions or the Notice, if it is determined by the Committee in its
sole and absolute discretion that you have violated any of the terms of this
Section entitled “Protection of Confidential Information” of these Terms and
Conditions, whether before or after the date that you are no longer employed or
engaged by any member of the Company Group, then your right to receive the
shares of the Common Stock or any other payment or benefit provided to you under
the Notice or these Terms and Conditions, to the extent still outstanding at
that time, shall be completely forfeited. Such remedy shall be in addition to
all other remedies available to each member of the Company Group, at law and
equity. For the avoidance of doubt, the Company and each other member of the
Company Group shall be entitled to obtain a temporary or permanent injunction or
other equitable relief to prevent or enjoin your breach or threatened breach of
this Section and shall be entitled to specifically enforce this Section, without
proof of actual damages or the necessity of posting a bond or other security as
a prerequisite to obtaining equitable relief. You agree not to dispute or resist
any such application for relief on the basis that the Company or any other
member of the Company Group has an adequate remedy at law or that damage arising
from such non-performance or breach is not irreparable.
(vi)    Disclosures Pursuant to Law or Legal Process; Permitted Disclosures.
Notwithstanding the foregoing provisions of this Section entitled “Protection of
Confidential Information” of these Terms and Conditions, you may make
disclosures for the purpose of complying with any applicable laws or regulatory
requirements or that you are legally compelled to make by subpoena, civil
investigative demand, order of a court of competent jurisdiction, or similar
process, or otherwise by law. Nothing herein will prevent you from: (1) making a
good faith report of possible violations of applicable law to any governmental
agency or entity; or (2) making disclosures that are protected under the
whistleblower provisions of applicable law. An individual (including you) shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that: (A) is made (1) in confidence to
a federal, state or local government official, either directly or indirectly, or
to an attorney; and (2) solely for the purpose of reporting or


3

--------------------------------------------------------------------------------





investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition, an individual who files a lawsuit for retaliation by an
employer of reporting a suspected violation of law may disclose the trade secret
to the attorney of the individual and use the trade secret information in the
court proceeding, if the individual (x) files any document containing the trade
secret under seal; and (y) does not disclose the trade secret, except pursuant
to court order.
(vii)    Survival. For the avoidance of doubt, the terms of this Section
entitled “Protection of Confidential Information” shall survive the termination
of your employment or engagement with the Company Group, regardless of the
reason for such termination.
(b)    CONSEQUENCES OF CERTAIN COMPETITION OR SOLICITATION FOLLOWING QUALIFIED
RETIREMENT
(i)    Consequences for Engaging in Certain Activities Following a Qualified
Retirement. If your employment or engagement with the Company Group ends due to
your Qualified Retirement, then you agree that your rights to: (1) receive the
shares of the Common Stock or any other payment or benefit provided to you under
the Notice or these Terms and Conditions with respect to the Retirement Adjusted
RSUs; and (2) retain the shares of the Common Stock or any other payment or
benefit received by you pursuant to the Notice or these Terms and Conditions
with respect to the Retirement Adjusted RSUs, are expressly conditioned upon
your promise that, during the Term, you shall not engage in: (x) any Competitive
Activity in the Territory, (y) any Prohibited Customer Solicitation in the
Territory, or (z) any Prohibited Employee Solicitation.
(ii)    Disclosure of Business Activities Following a Qualified Retirement. If
your employment or engagement with the Company Group ends due to your Qualified
Retirement, then you agree that, during the Term, you will: (1) inform the
Company in writing of any business activity in which you engage or are
materially planning to engage that relates to the acquisition or development of,
or exploration for, crude oil or natural gas or any rights in, or with respect
to, crude oil or natural gas; and (2) if you are unsure of whether the pursuit
of a particular business opportunity would involve engaging in business within
the Territory, you will make a written request to the Company to clarify whether
the applicable geographic area related to the business opportunity is within the
Territory. Any notices or requests under this paragraph (ii) should be directed
to the Company’s General Counsel.
(iii)    Right to Cancellation and Recovery. You specifically acknowledge and
agree that the Company has granted you the TSR Restricted Stock Units described
in the Notice, and as enhanced by the Amendment, to reward you for your future
efforts and loyalty to the Company Group, and that the TSR Restricted Stock
Units provided to you give you the opportunity to participate in the potential
future appreciation of the Company and further align your interests with the
long-term interests of the Company Group. Accordingly, in the event that, during
the Term, you engage in any of the activities described in parts (x), (y), or


4

--------------------------------------------------------------------------------





(z) of paragraph (i) of this Section entitled “Consequences of Certain
Competition or Solicitation Following Qualified Retirement,” then the Company
may: (1) refuse to pay or deliver to you any shares of the Common Stock in
settlement of any unpaid Retirement Adjusted RSUs that would otherwise be paid
or that are scheduled to be paid following the date you engage in such
prohibited activity, and such Retirement Adjusted RSUs shall become
automatically null and void; and (2) if, as of the date you engage in such
prohibited activity, you continue to own any such shares of the Common Stock
previously received in settlement of any Retirement Adjusted RSUs, recover from
you, and you shall pay to the Company, either such shares of the Common Stock or
an amount equal to the aggregate Fair Market Value of such shares of the Common
Stock as of such date; and (3) if, as of the date you engage in such prohibited
activity, you no longer own any such shares of the Common Stock previously
received in settlement of any Retirement Adjusted RSUs, recover from you, and
you shall pay to the Company, an amount equal to either (A) if such shares were
disposed of in an open market transaction, the proceeds received from the
disposition of such shares or (B) if such shares were disposed of other than in
an open market transaction, the aggregate Fair Market Value of such shares of
the Common Stock as of the date you engage in such prohibited activity. If you
do not pay any such shares or other amount over to the Company within 20 days of
demand, such shares or amount may thereafter bear interest at the maximum rate
permitted by law and you may be liable for all of the Company’s costs of
collection, including reasonable legal fees.
(iv)    Revision. The parties agree that a court may revise any provision of the
Notice or these Terms and Conditions to render the Notice or these Terms and
Conditions enforceable to the maximum extent possible.
(c)    DEFINITIONS. For purposes of this Section entitled “Prohibited Activity,”
the following terms shall have the indicated meanings:
(i)    “Affiliate” means, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person and, if
such specified Person is a natural person, the immediate family members of such
specified Person. “Control” (including the terms “controlled by” and “under
common control with”), with respect to the relationship between or among two or
more Persons, means the possession, directly or indirectly, of the power to
direct or cause the direction of the affairs or management of a Person, whether
through the ownership of voting securities, as trustee or executor, as general
partner or manager, by contract or otherwise, including the ownership, directly
or indirectly, of securities having the power to elect a majority of the board
of directors or similar body governing the affairs of such Person.
(ii)    “Company Business” means the acquisition or development of, or
exploration for, crude oil or natural gas or any rights in, or with respect to,
crude oil or natural gas within the Territory.
(iii)    “Competitive Activity” means directly or indirectly carrying on or
engaging in the Company Business (other than on behalf of any member of the
Company Group), including


5

--------------------------------------------------------------------------------





by owning an interest in, managing, operating, joining, participating in or
otherwise becoming an officer, director, employee, advisor or consultant of, any
entity engaged in the Company Business, in a capacity in which you have the
same, similar or expanded responsibilities or duties as you had on behalf of any
member of the Company Group within the 12 months prior to the date that you are
no longer employed or engaged by any member of the Company Group; provided,
however, that it shall not be “Competitive Activity” for you to (1) own solely
as an investment and when taken together with the ownership, directly or
indirectly, of all of your Affiliates, up to 5% of any class of securities of
any Person if such securities are listed on any national securities exchange or
traded on the Nasdaq Stock Market, provided that neither you nor your Affiliates
has the power, directly or indirectly, to control or direct the management or
affairs of any such entity or is involved in the management of such entity, (2)
own securities issued by the Company, (3) provide services solely as a
non-employee director of any entity or organization (including, for the
avoidance of doubt, an entity engaged in the Company Business) as long as, in
the course of providing such services, you do not use or disclose Confidential
Information, or (4) provide services for any entity or organization (including,
for the avoidance of doubt, an entity engaged in the Company Business) as
approved in writing by the Committee.
(iv)    “Confidential Information” means all confidential, proprietary,
competitively valuable or non-public information, designs, ideas, concepts,
improvements, product developments, discoveries and inventions, whether
patentable or not, that are or have been conceived, made, developed or acquired
by or disclosed to you, individually or in conjunction with others, during the
period that you are or have been employed or engaged by any member of the
Company Group (whether during business hours or otherwise and whether on Company
premises or otherwise) that relate to any member of the Company Group’s
businesses or properties, products or services (including all such information
relating to drilling programs or wells drilled by the Company Group, reserves
data, technical data, including seismic, geological, geophysical and engineering
information, prospect or trend data and maps, potential, proposed or completed
acquisitions, mergers, or other purchases or sales of oil and gas properties or
seismic or other data or technology, financial information, including
historical, current, and projected financial results, unless publicly announced,
strategic plans or changes in the Company Group’s operations, liquidity,
borrowings, security offerings, security repurchases or redemptions, or changes
in previously disclosed financial information, computer programs or program code
developed by the Company Group, legal matters (including matters relating to
litigation), corporate opportunities, operations, future plans, methods of doing
business, business plans, strategies for developing business and market share,
research, financial and sales data, pricing terms, evaluations, opinions,
interpretations, acquisition prospects, the identity of customers or their
requirements, the identity of key contacts within customers’ organizations or
within the organization of acquisition prospects, non-public lists of employees,
employee applications, summaries of employee qualifications, employee
compensation, employee matters, customer or marketing and merchandising
decisions, techniques and strategies, prospective names and marks). For purposes
of these


6

--------------------------------------------------------------------------------





Terms and Conditions, Confidential Information shall not include any information
that (1) is or becomes generally available to the public other than as a result
of your public use, disclosure, or fault, (2) was available to you on a
non-confidential basis before its disclosure to you by the Company Group; or (3)
becomes available to you on a non-confidential basis from a source other than a
member of the Company Group, so long as such source is not bound by a
confidentiality agreement or otherwise prohibited from transmitting the
information by a contractual, legal or fiduciary obligation.
(v)    “Person” means any individual, partnership, corporation, limited
liability company, trust, incorporated or unincorporated organization or
association or other legal entity of any kind.
(vi)     “Prohibited Customer Solicitation” means (other than on behalf of any
member of the Company Group) directly or indirectly, soliciting, causing to be
solicited, interfering with any member of the Company Group’s relationship with,
or endeavoring to entice away from any member of the Company Group, any Person
or Affiliate who was or is a material customer or material supplier of, or who
has maintained a material business relationship with, any member of the Company
Group and with whom or which you had personal contact, or about whom or which
you obtained Confidential Information, during your employment or affiliation
with the Company Group.
(vii)    “Prohibited Employee Solicitation” means directly or indirectly,
individually or through or on behalf of another Person, soliciting, hiring,
recruiting, attempting to hire or recruit, contacting with a view to the
engagement or employment of, or encouraging or inducing the termination of
employment or engagement of, any person who is an officer, employee, consultant,
director or contractor of the Company or any other member of the Company Group
and with whom you had personal contact or who directly or indirectly reported to
you during your employment or engagement with the Company or any other member of
the Company Group.
(viii)    “Term” means the period commencing on the date that you are no longer
employed or engaged by any member of the Company Group and ending on the date
that is (1) if, immediately prior to such date, you were providing services to
the Company Group in a position that would be classified as an “Officer”
position type as set forth on the exhibit entitled “Position Type and Duration
of Non-Competition & Non-Solicitation Requirements” attached hereto, 24 months
after such date, and (2) if, immediately prior to such date, you were providing
services to the Company Group in a position that would be classified as a
“Non-Officer Employee” position type as set forth on the exhibit entitled
“Position Type and Duration of Non-Competition & Non-Solicitation Requirements”
attached hereto, 12 months after such date.
(ix)    “Territory” means those geographic areas within any Canadian province or
United States county in which any member of the Company Group, as of the date
that you are no longer employed or engaged by any member of the Company Group,
(1) is engaged in the Company Business; or, (2) is considering engaging in the
Company Business (as evidenced


7

--------------------------------------------------------------------------------





by submission of a specific, written proposal to the Board or the Chief
Executive Officer of the Company during the six-month period ending on the date
you are no longer employed or engaged by any member of the Company Group); and
(3) any county contiguous to a county described in clause (1) or (2) of this
paragraph (ix).
(x)    “Trade Secrets” means: (1) all information and materials that satisfy the
definition of a “trade secret” pursuant to the definitions applied by the Texas
Uniform Trade Secrets Act or the federal Defend Trade Secrets Act; or (2) to the
extent not addressed by the definitions referenced in clause (1), all
Confidential Information and all other non-public information and materials with
respect to the conduct or details of the business conducted by any member of the
Company Group, including a formula, pattern, compilation, program, device,
method, technique, process, data, financial or strategic information or plans,
or list of actual or potential customers or suppliers, that (A) derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use and (B) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.”
6.
The exhibit entitled “Position Type and Duration of Non-Competition &
Non-Solicitation Requirements” attached hereto shall be added as a new exhibit
to the Agreement.



7.
The section of the Terms and Conditions entitled “Tax Withholding” shall be
deleted and the following shall be substituted therefor:



“TAX WITHHOLDING.
Share Withholding. The issuance of shares of Common Stock hereunder is subject
to the Company’s collection of all applicable federal, state, local and foreign
tax withholding obligations of the Company. Unless alternative arrangements are
elected by you and permitted by the Committee, in order to satisfy obligations
for the payment of withholding taxes and other tax obligations related to the
TSR Restricted Stock Units, the Company shall reduce the number of shares of the
Common Stock deliverable hereunder with respect to any Earned RSUs by a number
of shares of the Common Stock up to the number of shares having an aggregate
Fair Market Value on the date of withholding that does not exceed the aggregate
amount of such obligations determined based on the maximum statutory withholding
rates in your jurisdiction that may be utilized without creating adverse
accounting treatment with respect to the TSR Restricted Stock Units. In the
event the Company subsequently determines that the aggregate Fair Market Value
of any shares of the Common Stock withheld as payment of any tax withholding
obligation is insufficient to discharge that tax withholding obligation, then
you shall pay to the Company, immediately upon the Company’s request, the amount
of that deficiency.
Early Tax Payments. To the extent permitted by Section 409A, payments may be
made to you with respect to TSR Restricted Stock Units prior to the applicable
scheduled payment dates otherwise provided, on a pro-rata basis in respect of
each scheduled payment date, if, as determined by the Committee in its sole
discretion, it would be necessary to pay employment


8

--------------------------------------------------------------------------------





or other taxes imposed upon the TSR Restricted Stock Units prior to the
scheduled payment date, including (i) the Federal Insurance Contributions Act
(FICA) tax imposed under Sections 3121(a) and 3121(v)(2) of the Code (the “FICA
Amount”), and (ii) the income tax at source on wages imposed under Section 3401
of the Code or the corresponding withholding provisions of applicable state,
local or foreign tax laws as a result of the payment of the FICA Amount and the
additional income tax at source on wages attributable to the pyramiding of
Section 3401 of the Code wages and taxes (together with the FICA Amount, the
“Taxes”). For purposes of determining the amount of such Taxes, you will be
considered to pay federal income taxes at the highest individual rate in effect
in the year in which the Taxes will be paid.”
8.
Except as expressly amended hereby, each Agreement shall remain in full force
and effect and each Agreement and the TSR Restricted Stock Units granted thereby
are specifically ratified and reaffirmed in their entirety.



In signing below, and in accepting this Amendment, you are expressly agreeing to
the confidentiality provisions and the forfeiture conditions contained within.
You acknowledge and agree that you are making such agreement knowingly and
voluntarily after reviewing and considering the Amendment, including Section 5
hereof.
[Signature Page Follows]


9

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company has caused the execution of this Amendment by
its duly authorized officer, and Awardee has executed this Amendment, all
effective as provided herein.


NEWFIELD EXPLORATION COMPANY


By:    ________________________________
Name:
Title:
ACCEPTED AND AGREED:


______________________________________
[Awardee]
Date:












































SIGNATURE PAGE TO AMENDMENT TO TOTAL STOCKHOLDER RETURN (TSR)
NOTICE OF RESTRICTED STOCK UNIT AWARD AND ATTACHED TERMS AND CONDITIONS


10

--------------------------------------------------------------------------------








EXHIBIT
POSITION TYPE AND DURATION OF NON-COMPETITION &
NON-SOLICITATION REQUIREMENTS


Position Type
Officer
All officers
Non-Officer Employee
All non-officer employees









11